
	
		II
		110th CONGRESS
		1st Session
		S. 1045
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mr. Voinovich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To strengthen performance management in the Federal
		  Government, to make the annual general pay increase for Federal employees
		  contingent on performance, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Workforce Performance
			 Appraisal and Management Improvement Act of 2007.
		2.Performance
			 appraisal systemsSubchapter 1
			 of chapter 43 of title 5, United States Code, is amended—
			(1)by amending
			 section 4302 to read as follows:
				
					4302.Establishment
				of performance appraisal systems
						(a)(1)Subject to paragraphs
				(2) and (3), each agency shall establish 1 or more performance appraisal
				systems to promote high performance.
							(2)In designing and applying a
				performance appraisal system established under this subsection, each agency
				shall—
								(A)link the system with the strategic
				goals and annual performance plan of the agency;
								(B)involve employees in the development
				of their performance standards;
								(C)provide each employee with a written
				performance appraisal annually;
								(D)make meaningful distinctions in
				performance; and
								(E)use the results of performance
				appraisals as a basis for training, rewarding, compensating, reassigning,
				promoting, reducing in grade, retaining, and removing employees.
								(3)Consistent with section 4304, each
				performance appraisal system established under this subsection shall be
				developed with appropriate technical assistance from the Office of Personnel
				Management and shall be reviewed before implementation and from time to time
				thereafter by the Director of the Office to determine whether the system meets
				the requirements of this subchapter. The agency shall promptly take any
				corrective action directed by the Director of the Office at any time under
				section 4304 (b)(3).
							(b)Under regulations
				which the Director of the Office of Personnel Management shall prescribe, each
				performance appraisal system shall provide for—
							(1)holding
				supervisors and managers accountable in their performance appraisal for
				effectively managing the performance of employees, which includes—
								(A)assessing
				performance;
								(B)providing ongoing
				feedback and preparing written performance appraisals;
								(C)addressing poor
				performance; and
								(D)promoting and
				rewarding excellent performance;
								(2)establishing
				performance standards related to relevant assigned tasks for each employee or
				position under the system which will permit—
								(A)the accurate
				evaluation of performance on the basis of objective criteria, to the maximum
				extent feasible; and
								(B)making meaningful
				distinctions in performance;
								(3)communicating to
				each employee at the beginning of each appraisal period the performance
				standards and the critical elements of the employee's position;
							(4)evaluating each
				employee during the appraisal period on such standards;
							(5)assisting
				employees in improving unacceptable performance;
							(6)reassigning,
				reducing in grade, or removing employees who continue to have unacceptable
				performance, but only after an opportunity to demonstrate acceptable
				performance;
							(7)establishing
				multiple levels of summary performance ratings which provide for making
				meaningful distinctions in performance, including at least—
								(A)a summary level
				of fully successful (or equivalent);
								(B)a summary level
				of unacceptable; and
								(C)a summary level
				above fully successful; and
								(8)recognizing and
				rewarding employees whose performance so
				warrants.
							;
				and
			(2)by amending
			 section 4304 to read as follows:
				
					4304.Responsibilities
				of the Office of Personnel Management 
						(a)The Office of
				Personnel Management shall make technical assistance available to agencies in
				the development of performance appraisal systems.
						(b)(1)The Director of the
				Office shall review each performance appraisal system developed by any agency
				under this subchapter prior to its implementation and determine whether the
				performance appraisal system as designed meets the requirements of this
				subchapter.
							(2)The Director of the Office
				shall—
								(A)review agency performance appraisal
				systems developed under this subchapter from time to time after their
				implementation to determine the extent to which the application of any such
				system meets the requirements of this subchapter; and
								(B)report to the President and Congress
				any finding that an agency has failed to meet those requirements.
								(3)If the Director of the Office
				determines that a system does not meet the requirements of this subchapter
				(including regulations prescribed under section 4305), the Director of the
				Office shall direct the agency to implement an appropriate system or to correct
				operations under the system, and any such agency shall take any action so
				required.
							.
			3.Mandatory training
			 programs for supervisors
			(a)In
			 generalSection 4121 of title 5, United States Code, is amended
			 to read as follows:
				
					4121.Specific
				training programs
						(a)In this section,
				the term supervisor means—
							(1)a supervisor as
				defined under section 7103(a)(10); and
							(2)any other
				employee as the Director of the Office may by regulation prescribe.
							(b)Under operating
				standards promulgated by, and in consultation with, the Director of the Office
				of Personnel Management, the head of each agency shall establish—
							(1)a comprehensive
				management succession program to provide training to employees to develop
				managers for the agency; and
							(2)a program to
				provide training to supervisors on actions, options, and strategies a
				supervisor may use in—
								(A)communicating
				performance expectations and conducting employee performance appraisals;
								(B)mentoring
				employees and improving employee performance and productivity;
								(C)dealing with
				employees whose performance is unacceptable; and
								(D)otherwise
				carrying out the duties and responsibilities of a supervisor.
								(c)(1)Not later than 1 year
				after the date on which an individual is appointed to the position of
				supervisor, and every 5 years thereafter, that individual shall be required to
				complete the program established under subsection (b)(2).
							(2)Each program established under
				subsection (b)(2) shall include provisions under which credit may be given for
				periods of similar training previously completed.
							(d)The Director of
				the Office of Personnel Management shall prescribe regulations to carry out
				this
				section.
						.
			(b)Effective date
			 and application
				(1)In
			 GeneralThe amendments made by this section shall take effect as
			 provided under section 6 and apply to—
					(A)each individual
			 appointed to the position of a supervisor, as defined under section 4121(a) of
			 title 5, United States Code, (as added by subsection (a) of this section) on or
			 after that effective date; and
					(B)each individual
			 who is employed in the position of a supervisor on that effective date as
			 provided under paragraph (2).
					(2)Supervisors on
			 effective dateEach individual who is employed in the position of
			 a supervisor on the effective date of this section shall be required to—
					(A)complete the
			 program established under section 4121(b)(2) of title 5, United States Code (as
			 added by subsection (a) of this section), not later than 3 years after the
			 effective date of this section; and
					(B)complete that
			 program every 5 years thereafter in accordance with section 4121(c) of such
			 title.
					4.Pay rates and
			 systemsChapter 53 of title 5,
			 United States Code, is amended—
			(1)in section 5303,
			 by adding at the end the following:
				
					(h)(1)An employee covered
				under subchapter III whose summary rating of performance for the most recently
				completed appraisal period is below the fully successful level, as defined by
				the Director of the Office of Personnel Management, may not receive an increase
				in the rate of basic pay of that employee as the result of an adjustment under
				this section. The Director shall prescribe such rules as may be necessary to
				administer this subsection, including rules regarding the treatment of an
				employee whose rate of basic pay falls below the minimum rate of the applicable
				grade (or between steps of a grade) and the treatment of an employee whose
				performance subsequently improves.
						(2)When a determination is made that an
				employee covered under subchapter III will not receive an increase in the rate
				of basic pay of that employee because the employee’s summary rating of
				performance for the most recently completed appraisal period is below the fully
				successful level, the employee is entitled to prompt written notice of that
				determination and an opportunity for reconsideration of the determination
				within the agency, as specified in the procedures prescribed by the Director of
				the Office of Personnel Management under section 5335(c). If the determination
				is affirmed on reconsideration, the employee is entitled to appeal to the Merit
				Systems Protection Board under the same terms and conditions as specified in
				such
				section.
						;
			(2)in section 5304,
			 by amending subsection (i) to read as follows:
				
					(i)The Director of
				the Office of Personnel Management shall prescribe regulations, consistent with
				this section, governing the payment of comparability payments to employees. The
				regulations shall provide that, at the time of an increase in a comparability
				payment, the rate of basic pay of an employee covered under subchapter III, or
				any other pay system designated by the Director, whose summary rating of
				performance for the most recently completed appraisal period is below the fully
				successful level, as defined by the Director, shall be reduced by an amount
				that results in retaining the employee’s total rate of pay under this section
				and sections 5303 and 5304a, as in effect immediately before any increase under
				such sections. Such a reduction in an employee’s rate of basic pay shall not be
				considered a reduction in pay for the purpose of applying the adverse action
				procedures under section 7512.
					;
				and
			(3)in section 5305,
			 by amending subsection (f) to read as follows:
				
					(f)(1)When a schedule of
				special rates established under this section is adjusted under subsection (d),
				the special rate of an employee shall be adjusted in accordance with conversion
				rules prescribed by the Director of the Office of Personnel Management (or by
				such other agency as the President may designate under the last sentence of
				subsection (a)(1)).
						(2)The conversion rules prescribed under
				paragraph (1), shall provide that a covered employee whose summary rating of
				performance for the most recently completed appraisal period is below the fully
				successful level, as defined by the Director of the Office of Personnel
				Management, may not receive an increase in the special rate of that employee as
				the result of an adjustment under subsection (d). The Director shall prescribe
				such rules as may be necessary to administer this paragraph, including rules
				regarding the treatment of an employee whose rate of basic pay falls below the
				minimum rate of the applicable grade (or between pay rates or steps of a grade)
				and the treatment of an employee whose performance subsequently improves. The
				rules may provide for reducing an employee's rate of basic pay to the extent
				necessary to prevent any increase in the employee's special rate. Such a
				reduction in an employee's rate of basic pay shall not be considered a
				reduction in pay for the purpose of applying the adverse action procedures in
				section 7512.
						(3)When a determination is made that a
				covered employee will not receive an increase in the special rate of that
				employee under this subsection because the employee’s summary rating of
				performance for the most recently completed appraisal period is below the fully
				successful level, the employee is entitled to prompt written notice of that
				determination and an opportunity for reconsideration of the determination
				within the agency, as specified in the procedures prescribed by the Director
				under section 5335(c). If the determination is affirmed on reconsideration, the
				employee is entitled to appeal to the Merit Systems Protection Board under the
				same terms and conditions as specified in such
				section.
						;
			(4)in section
			 5335—
				(A)in subsection (a)
			 by amending subparagraph (B) to read as follows:
					
						(B)the employee’s
				summary rating of performance for the most recently completed appraisal period
				is at least at the fully successful level, as defined by the Director of the
				Office of Personnel Management.
						;
				and
				(B)by amending
			 subsection (c) to read as follows:
					
						(c)(1)When an employee’s
				summary rating of performance for the most recently completed appraisal period
				is below the fully successful level, the pay of that employee may not be
				increased under this section. Such an employee is entitled to prompt written
				notice of the determination not to increase the pay of that employee and an
				opportunity for reconsideration of the determination within the agency under
				uniform procedures prescribed by the Director of the Office of Personnel
				Management. If the determination is affirmed on reconsideration, the employee
				is entitled to appeal to the Merit Systems Protection Board. If the
				reconsideration or appeal results in a reversal of the earlier determination,
				the new determination supersedes the earlier determination and is deemed to
				have been made as of the date of the earlier determination. The authority of
				the Director to prescribe procedures and the entitlement of the employee to
				appeal to the Board do not apply to a determination made by the Librarian of
				Congress.
							(2)Notwithstanding any other provision
				of law, an employee may grieve or appeal the first pay determination under this
				subsection or under section 5303(h), 5305(f), or 5363(b)(2)(C) that is based on
				the employee's most recent summary rating of performance. An employee may not
				grieve or appeal any subsequent pay determination made that is based on the
				same summary rating of performance
							;
				and
				(5)by amending
			 section 5338 to read as follows:
				
					5338.RegulationsThe Director of the Office of Personnel
				Management may prescribe regulations necessary for the administration of this
				subchapter. Such regulations shall address how paysetting rules apply to an
				employee whose rate of basic pay is not equal to 1 of the scheduled step rates
				as a result of a determination not to increase the rate of basic pay of that
				employee under section 5303(h) or 5305(f) or to reduce the rate of basic pay of
				that employee under section 5304(i) or
				5305(f).
					;
			(6)in section 5343
			 (relating to prevailing rate wage systems)—
				(A)in subsection
			 (e)—
					(i)by
			 amending paragraph (2) to read as follows:
						
							(2)A prevailing rate employee under a
				regular wage schedule whose summary rating of performance for the most recently
				completed appraisal period is at least at the fully successful level, as
				defined by the Director of the Office of Personnel Management, shall advance
				automatically to the next higher step within the grade at the beginning of the
				first applicable pay period following the completion by that employee
				of—
								(A)26 calendar weeks of service in step
				1;
								(B)78 calendar weeks of service in step
				2; and
								(C)104 calendar weeks of service in each
				of steps 3 and
				4.
								;
					(ii)by
			 amending paragraph (4) to read as follows:
						
							(4)Supervisory wage schedules and
				special wage schedules authorized under subsection (c)(3) may have single or
				multiple rates or steps according to prevailing practices in the industry on
				which the schedule is based. A prevailing rate employee under a supervisory or
				special wage schedule with multiple rates or steps whose summary rating of
				performance for the most recently completed appraisal period is at least at the
				fully successful level, as defined by the Director of the Office of Personnel
				Management, shall advance automatically to the next higher step within the
				grade at the beginning of the first applicable pay period following the
				completion by that employee of any required waiting
				period.
							;
				and
					(iii)by adding at
			 the end the following:
						
							(5)(A)When a summary rating
				of performance of an employee covered under this subchapter for the most
				recently completed appraisal period is below the fully successful level, as
				defined by the Director of the Office of Personnel Management, the employee may
				not be advanced to the next higher step within the grade under paragraph (2) or
				(4). Such an employee is entitled to prompt written notice of the determination
				not to increase the pay of that employee and an opportunity for reconsideration
				of the determination within the agency under uniform procedures prescribed by
				the Director of the Office of Personnel Management. If the determination is
				affirmed on reconsideration, the employee is entitled to appeal to the Merit
				Systems Protection Board. If the reconsideration or appeal results in a
				reversal of the earlier determination, the new determination supersedes the
				earlier determination and is deemed to have been made as of the date of the
				earlier determination.
								(B)Notwithstanding any other provision
				of law, an employee may grieve or appeal the first pay determination under this
				paragraph, subsection (g), or section 5363(b)(2)(C) when such determinations
				are made based on the same summary rating of performance. An employee may not
				grieve or appeal any subsequent pay determination made that is based on the
				same summary rating of performance.
								;
				and
					(B)by adding at the
			 end the following:
					
						(g)(1)An employee covered under this subchapter
				whose summary rating of performance for the most recently completed appraisal
				period is below the fully successful level, as defined by the Director of the
				Office of Personnel Management, may not receive an increase in the rate of
				basic pay of that employee as the result of an adjustment in any wage schedule
				established under this subchapter. The Director may prescribe such rules as may
				be necessary to administer this subsection, including rules regarding the
				treatment of an employee whose rate of basic pay falls below the minimum rate
				of the applicable grade (or between steps of a grade) and the treatment of an
				employee whose performance subsequently improves.
							(2)When a determination is made that a
				covered employee will not receive an increase in the rate of basic pay of that
				employee at the time of an adjustment in a wage schedule because the employee’s
				summary rating of performance for the most recently completed appraisal period
				is below the fully successful level, the employee is entitled to prompt written
				notice of that determination and an opportunity for reconsideration of the
				determination within the agency, as specified in the procedures prescribed by
				the Director of the Office of Personnel Management under subsection (e)(5). If
				the determination is affirmed on reconsideration, the employee is entitled to
				appeal to the Merit Systems Protection Board under the same terms and
				conditions as specified under subsection
				(e)(5).
							;
				(7)in section
			 5363(b)(2) (relating to pay retention)—
				(A)in subparagraph
			 (B) by striking A rate and inserting Except as provided
			 in subparagraph (C), a rate; and
				(B)by adding at the
			 end the following:
					
						(C)(i)An employee’s retained
				rate may not be increased under subparagraph (B) if the employee’s summary
				rating of performance for the most recently completed appraisal period is below
				the fully successful level, as defined by the Director of the Office of
				Personnel Management. The Director shall prescribe such rules as may be
				necessary to administer this subparagraph, including rules regarding the
				treatment of an employee whose performance subsequently improves.
							(ii)When a determination is made that an
				employee will not receive an increase in the retained rate of that employee
				because the employee’s summary rating of performance for the most recently
				completed appraisal period is below the fully successful level, the employee is
				entitled to prompt written notice of that determination and an opportunity for
				reconsideration of the determination within the agency, as specified in the
				procedures prescribed by the Director of the Office of Personnel Management
				under section 5335(c). If the determination is affirmed on reconsideration, the
				employee is entitled to appeal to the Merit Systems Protection Board under the
				same terms and conditions as specified under section
				5335(c).
							;
				(8)in section
			 5376(b) (relating to pay for certain senior-level positions)—
				(A)in paragraph (2),
			 by striking Subject to paragraph (1) and inserting
			 Subject to paragraphs (1) and (3); and
				(B)by adding at the
			 end the following:
					
						(3)Notwithstanding
				any other provision of this section, an employee covered under this section
				whose summary rating of performance for the most recently completed appraisal
				period is below the fully successful level, as defined by the Director of the
				Office of Personnel Management, may not receive an increase in the rate of
				basic pay of that employee. The Director shall prescribe such rules as may be
				necessary to administer this paragraph, including rules regarding the treatment
				of an employee whose rate of basic pay falls below the otherwise applicable
				minimum rate prescribed by paragraph (1)(A) and the treatment of an employee
				whose performance subsequently
				improves.
						;
				
				(9)in section
			 5382(a), in the first sentence, by inserting “(except as provided by section
			 5383(a))” after for the Senior Executive Service, and;
			 and
			(10)in section 5383,
			 by amending subsection (a) to read as follows:
				
					(a)Each appointing
				authority shall determine, in accordance with criteria established by the
				Director of the Office of Personnel Management, which of the rates within a
				range established under section 5382 shall be paid to each senior executive
				under such appointing authority. Such criteria shall provide that a member of
				the Senior Executive Service may not receive an increase in the rate of basic
				pay of that member if such member’s summary rating of performance for the most
				recently completed appraisal period is below the fully successful level, as
				defined by the Director. The Director shall prescribe such rules as may be
				necessary to administer this subsection, including rules regarding the
				treatment of a member whose rate of basic pay falls below the otherwise
				applicable minimum rate prescribed by section 5382(a) and the treatment of a
				member whose performance subsequently
				improves.
					.
			5.Senior executive
			 service placement in other personnel systemsSection 3594(c)(2) of title 5, United States
			 Code, is amended to read as follows:
			
				(2)(A)Except as provided in
				subparagraph (B) of this paragraph, an employee who is receiving basic pay
				under paragraph (1)(B)(ii) or (iii) is entitled to have the rate of basic pay
				of the employee increased by 50 percent of the amount of each increase in the
				maximum rate of basic pay for the grade of the position in which the employee
				is placed under subsection (a) or (b) until the rate is equal to the rate in
				effect under paragraph (1)(B)(i) for the position in which the employee is
				placed.
					(B)A rate of basic pay established under
				paragraph (1)(B)(ii) or (iii) may not be increased under subparagraph (A) if
				the employee’s summary rating of performance for the most recently completed
				appraisal period is below the fully successful level, as defined by the
				Director of the Office of Personnel Management. The Director shall prescribe
				such rules as may be necessary to administer this subparagraph, including rules
				regarding the treatment of an employee whose performance subsequently
				improves.
					.
		6.Effective dates
			 and implementation
			(a)Sections
			 2 and
			 3
				(1)Effective
			 dateThe amendments made by sections 2 and 3 shall take effect on
			 the earlier of—
					(A)180 days after
			 the date of enactment of this Act; or
					(B)the effective
			 date of implementing regulations prescribed by the Director of the Office of
			 Personnel Management.
					(2)Submissions
					(A)Performance
			 appraisal systemsNot later than July 1, 2007, each agency
			 covered by subchapter I of chapter 43 of title 5, United States Code, shall
			 submit to the Director of the Office of Personnel Management each performance
			 appraisal system established under that subchapter so that the Director may
			 determine whether the system meets the requirements of the subchapter. Each
			 submission under this paragraph shall include all information the Director
			 requires in order to make the determination.
					(B)Report to
			 congressNot later than November 1, 2007, the Director of the
			 Office of Personnel Management shall submit a report regarding the Director's
			 review under section 4304(b)(1) of title 5, United States Code, as amended by
			 section 2 of this Act, to the President and Congress.
					(b)Sections
			 4 and
			 5The amendments made by
			 sections 4 and 5 shall apply with respect to any employee beginning on the
			 first day of the first pay period following the completion of 52 weeks after
			 the date on which the first annual adjustments in rates of basic pay under
			 section 5303 of title 5, United States Code, occur following the date of
			 enactment of this Act.
			
